The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 April 2022 has been entered.  
THIS ACTION IS NON-FINAL.


Status of Claims
Claims 1-2, 6-9, 13-15 are pending.
Claims 3-5, 10-12 are cancelled.
Claims 1-2, 6-9, 13-15 are rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
There is no art rejection for claims 1-2, 6-9, 13-15.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Non-Statutory Subject Matter
Claims 1-2, 6-9, 13-15 are directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to software per se.  The elements claimed can all be software modules according to specification [0038] ‘a “module” or a “~er/~or” may perform a function or an operation by hardware, software, or a combination of hardware and software’.

Judicial Exception
Claims 1-2, 6-9, 13-15 of the claimed invention are directed to a judicial exception, an abstract idea, without significantly more. 
(Independent Claims)  For claim 1 / 9, the claim recites a method / system, which falls into one of the statutory categories.
2A – Prong 1: Claim 1 / 9, in part, recites 
“…. obtaining …. the respective first parameter weight indexes corresponding to weights of the respective first parameters by calculating the respective first parameters corresponding to the received plurality of first channels with the received first channels; generating and outputting …. at least one second channel group by combining at least one first channel and the other channel of the plurality of first channels; …. and obtaining …. the respective second parameter weight indexes corresponding to weights of the respective second parameters by calculating the respective second parameters corresponding to the received plurality of second channels with the received second channels; identifying …. a first parameter having the highest first parameter weight index among the plurality of first parameters as a first architecture parameter, and identifying a second parameter having the highest second parameter weight index among the plurality of second parameters as a second architecture parameter; 2Application No. 16/281,582Docket No. 5180-0002 removing …. the first parameters other than the identified first architecture parameter among the plurality of first parameters, and removing the second parameters other than the identified second architecture parameter among the plurality of second parameters… modifying …. an error of weight of the first architecture parameter by calculating the first channel corresponding to the first architecture parameter with the first architecture parameter; generating and outputting, by the processor, one second channel group by combining the first channel corresponding to the first architecture parameter with the other channel; …. and modifying …. an error of weight of the second architecture parameter by calculating the second channel corresponding to the second architecture parameter with the second architecture parameter” (mental process), as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than the possible implementation of using general purpose computing processors, nothing in the claim element precludes the step from practically being performed in the mind.  For example, but for the possible implementation of using general purpose computing processors,  “obtaining”, “generating”, “identifying”, “removing”, “modifying”, in the limitation citied above could be performed by a human mind (e.g., a human data analyst could process data according to certain processing models, like spread-sheet type of tables including multiple parameterized functions), with possible aid of paper & pen and/or calculator, see Appendix 1 to October 2019 Update: Subject Matter Eligibility Life Sciences & Data Processing Examples, Example 43, Step 2A Prong One, p.4, “Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation”.  Accordingly, the claim recites an abstract idea.
2A – Prong 2: 2A – Prong 2: This judicial exception is not integrated into a practical application.  In particular, claim 1 / 17 recites the additional elements: (a) using generic computer elements (the possible implementation of using general purpose computing processors); (b) “receiving, by the input interface, a plurality of first channels in units of channel among a plurality of channels included in at least one first channel group”, “receiving, by the input interface, a plurality of second channels in units of channel among a plurality of channels included in at least one generated second channel group”, “receiving, by the input interface, only the first channel corresponding to the identified first architecture parameter among the plurality of channels included in the first channel group”, “receiving, by the input interface, only the second channel corresponding to the identified second architecture parameter among the plurality of channels included in the second channel group” (insignificant extra solution activity, MPEP 2106(g)).  For (a), these computer components are recited at a high-level of generality (i.e., like the possible implementation of using general purpose computing processors) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  For (b), these steps are insignificant extra solution activity, like mere data gathering, MPEP.2106.05(g).  Accordingly, this additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Claim 1 / 9 is directed to an abstract idea.
2B Analysis:  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claim is not patent eligible.
(Dependent claims) 
Claims 2, 6-8 / 13-15 are dependent on claim 1 / 9 and include all the limitations of claim 1 / 9. Therefore, claims 2, 6-8 / 13-15 recite the same abstract ideas. 
With regards to claims 2, 6-8 / 13-15, the claims recite additional process for data analysis which as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is, other than reciting a processor, nothing in the claim element precludes the step from practically being performed in the mind.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The claims are not patent eligible.

Response to Argument

Applicant’s arguments filed 22 April 2022 has been fully considered but they are not fully persuasive. 
Regarding 101 rejections, 
1) Applicant argued that (p.9) 

    PNG
    media_image1.png
    129
    975
    media_image1.png
    Greyscale

Examiner replies: The claims are directed to data analysis model handling and there is no additional elements in the claim showing controlling any apparatus. The claims are not patent eligible.
2) Applicant argued that (p.9) 

    PNG
    media_image2.png
    155
    952
    media_image2.png
    Greyscale

Examiner replies: The steps of receiving data from interface are extra solution activity, like mere data gathering, MPEP.2106.05(g) and does not provide anything significantly more to the abstract idea. hence, the claims are not patent eligible.
3) Applicant argued that (p.14) 

    PNG
    media_image3.png
    222
    964
    media_image3.png
    Greyscale

Examiner replies: As the data analysis model in the claim is an abstract idea. Searching for optimal model is still an abstract idea.  The claims are not patent eligible
4) Applicant cited some hardware implementation details from the specification to argue that the claims are patent eligible (p.10-12).  However, those hardware implementation details were not included in the claims.   
5) The invention claimed does not provide any element showing improvement of a practical application. Applicant’s arguments only show improvement of the data model which is an abstract idea.  Improvement of an abstract idea is still an abstract idea.  The claims are therefore rejected under 35 U.S.C. 101 for being directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.


Examiner's Note

The Examiner respectfully requests of the Applicant in preparing responses, to fully consider the entirety of the reference(s) as potentially teaching all or part of the claimed invention.  It is noted, REFERENCES ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including non-preferred embodiments (see MPEP 2123).  The Examiner has cited particular locations in the reference(s) as applied to the claim(s) above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim(s), typically other passages and figures will apply as well. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSU-CHANG LEE whose telephone number is 571-272-3567.  The fax number is 571-273-3567.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas, can be reached 571-272-2589.  
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TSU-CHANG LEE/
Primary Examiner, Art Unit 2128